Citation Nr: 0419264	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-06 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which denied service 
connection for a cervical spine (neck) disability as 
secondary to a service-connected low back disability.  In 
June 2001, the veteran testified in support of his claim at a 
Board hearing.  In October 2001, the Board remanded the claim 
to the RO for additional evidentiary development.  As 
explained in that remand, service connection for a cervical 
spine disorder was previously denied, but the claim is deemed 
reopened by new and material evidence; and the veteran's 
reopened claim is actually one for direct service connection 
for a cervical spine disorder.


FINDING OF FACT

The veteran has a cervical spine disability which began 
during active military service.


CONCLUSION OF LAW

A cervical spine disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1974 
to June 1976.  His service medical records note that during 
service in 1974 he was injured when he was standing behind a 
truck and the vehicle backed up and struck him in his back.  
He primarily complained of low back problems from this 
incident.  The service medical records do not expressly 
mention cervical spine complaints, although the veteran 
complained of headaches during service.  During service he 
also said the low back problem was was made worse by a later 
lifting injury.  The veteran was medically discharged from 
service for a low back condition.

Post-service statements from the veteran beginning in 1976 
refer to neck problems in addition to low back and other 
disorders.  Examinations in 1976 and 1977, including cervical 
spine X-rays, found no chronic cervical spine disorder, 
although the veteran had subjective complaints of neck 
symptoms during this time.
 
Medical records beginning in the early 1990s show neck 
complaints, and diagnoses since then include arthritis of the 
cervical spine.  

Cervical spine X-rays in March 1997 resulted in an impression 
of moderate decrease of the cervical lordosis and mild 
osteophytes at the levels of C4-C5 and C5-C6.  

In a letter dated in January 1998, Dr. S. S. Leffingwell 
stated that the veteran had presented in March 1997 with 
complaints of neck pain and stiffness, low back pain, 
bilateral leg pain, and right leg and foot numbness.  He 
stated that he had initially injured his back in the military 
in 1974 when he was hit by a vehicle.  He injured his back a 
second time five months later when he was lifting a tire.  He 
also reported that he injured his back a third time at work 
in September 1996.  Regarding his cervical spine, it was 
noted that osteoarthritis was found on cervical X-rays.  

In May 1998, the veteran submitted his claim for service 
connection for a cervical spine disability.

An April 1999 statement from a physician at First Choice 
Medical notes that the veteran had been treated at such 
facility for about two years for osteoarthritis of the hips, 
legs, and neck.  The physician stated that it was his medical 
opinion that such disorders were more than likely a result or 
residual of the active duty injuries to the veteran's back. 

A November 1999 private treatment report from the Millennium 
Medical Group notes that the veteran was seen for neck, upper 
back, and low back pain.  It was reported that he suffered a 
compression injury when his car fell through a grate at a 
park.

Various VA and private medical records from the late 1990s 
and early 2000s show the veteran had periodic complaints of 
neck pain.  He was seen on a regular basis at Tree Trail 
Medical in the early 2000s with neck symptoms.

In January 2000, the veteran was afforded an orthopedic 
examination for the VA.  He reported a long standing history 
of back problems, and said that he injured his back in 
service in 1974 when he was loading a truck that rolled back 
and knocked him to the ground.  He said he had pain and other 
symptoms of the cervical spine and lumbar spine.  He said 
these symptoms were present all the time, and were aggravated 
when performing daily activities.  Following physical 
examination, diagnoses included early degenerative disease of 
the cervical spine.  Dr. M. Matovu commented that the 
veteran's cervical spine was most likely not directly 
affected by his lumbar spine condition, but did not address 
the etiology of the diagnosed cervical spine disorder.

In a June 2001 statement, Dr. Leffingwell reported that the 
veteran had been treated by his staff since March 1997.  Dr. 
Leffingwell stated that the medical records he had reviewed, 
which included military medical records and other medical 
records of treatment for the past 26 years, indicated that 
the pain the veteran had now and had suffered for the last 26 
years was the result of his active duty injuries.  Dr. 
Leffingwell stated that the service-related injuries were 
further aggravated by an injury five months later and a third 
injury in 1996.  It was noted that the veteran suffered from 
pain and stiffness in his neck, pain in both knees and hips, 
and pain in his back.  Dr. Leffingwell reported that X-rays 
and other tests showed, in part, that the veteran had 
osteoarthritis of the cervical spine.

In June 2001, the veteran testified at a videoconference 
hearing before the Board.  He stated that he injured his back 
near the end of basic training when he was unloading an ammo 
bunker off the back of a truck and the truck rolled back and 
hit him in the center of his back and knocked him down.  He 
said that he didn't hit his head on the ground, but developed 
a headache within an hour of the accident.  He said the 
headache included pain coming up his neck and around to the 
right side of his head.  He testified that he experienced 
headaches almost daily while he was in service, and sought 
medical treatment for his headaches.  He stated that he 
currently had neck pain which started in the lower part of 
his neck and moved over into the right side of his head and 
down into his right shoulder.  He reported that he had these 
neck pains almost all day long.  He said that he was 
currently receiving medical treatment for his neck condition 
approximately once every other week or once a week, and was 
taking medication for his neck pain.  He said the doctor 
where he was being treated said that he had two chipped discs 
and arthritic spurring at the C3 through C7 discs, and had 
opined that the accident that injured his back was the same 
accident that had injured his neck.  He said that he had 
received VA treatment for his neck pain after service, and 
testified that he was in a car accident in 1989 which had 
aggravated his neck.  He expressed his belief that the same 
accident in service which had injured his low back had also 
caused his cervical spine disability.  

In December 2001, the veteran was given an examination by 
Tree Trail Medical.  He reported cervical pain that radiated 
to the left arm, and also reported upper back pain.  
Following objective examination, diagnoses included 
cervicalgia, cervicocranial syndrome, and muscle spasms.  

In January 2003, the veteran was afforded an orthopedic 
examination for the VA.  He reported that since his injuries 
during service, he had been experiencing continuous neck pain 
which radiated to his shoulder and caused him to have 
headaches and stiffness of his neck.  He said these symptoms 
were constant without any alleviating factor apart from 
occasional pain medication.  He said the pain traveled from 
his neck to his shoulder.  He reported that he required 
bedrest on occasion and treatment by a physician.  He was 
functionally impaired, finding it difficult to turn his neck 
from side to side because of pain.  He said he had not lost 
any time from work because of this medical condition.  The 
examiner, Dr. S. Teniola, indicated that the veteran's 
medical records were reviewed.  These records showed that 
there was no indication of any condition associated with the 
neck until 1999, when VA outpatient treatment records showed 
a diagnosis of osteoarthritis of the hips, legs, and neck.  
An electromyograph (EMG) from 1999 was normal.  Diagnostic 
tests performed of the cervical spine at the time of the 
examination showed mild degenerative change.  No significant 
interval change was noted.  Dr. Teniola's diagnosis was mild 
degenerative disease of the cervical spine.  This was based 
on the veteran's history, physical examination, and X-ray 
changes.  

Dr. Teniola concluded that the veteran was injured in 1974 
when he was in the military.  He had sustained injuries to 
his lower back and since that time had complained of a low 
back condition.  Dr. Teniola stated that the veteran was 
examined repeatedly for his back condition and a neck 
condition was not detected until 1999 when osteoarthritis of 
the neck was found on a magnetic resonance imaging (MRI) 
test.  He noted that the veteran had been seen by Dr. 
Leffingwell, who indicated in June 2001 that he had been 
treating the veteran since 1997.  Dr. Teniola felt that it 
was at this time that the veteran's neck condition had 
entered the picture.  He noted that during physical 
examination the veteran was found to have mild degenerative 
disease of the cervical spine.  He opined, based on review of 
the medical records, that the veteran's cervical spine had 
nothing to do with the back condition he had in 1974.  He 
stated that the history of the veteran's back condition had 
been very consistent, but his cervical spine had only entered 
the picture in 1997.  He noted that the degenerative changes 
of the veteran's lumbar spine were severe when compared with 
the changes in his cervical spine, and there was no 
significant radiculopathy discovered during the physical 
examination.  Dr. Teniola opined that the veteran's cervical 
condition did not originate while he was in the military.  He 
noted that this condition was not mentioned until 1997.  He 
further stated that he had reviewed the findings of another 
doctor but found no relationship between the veteran's neck 
condition and his low back condition.  He noted that the 
veteran was not young and it was not unusual to have 
progressive joint degeneration of the back with age.

In a letter dated in October 2003, Dr. Leffingwell stated 
that the veteran had received immediately obvious injuries to 
his lumbar spine as a result of being struck by a truck 
during service.  He continued on active duty for nearly two 
years before receiving an "honorable under medical 
conditions" discharge as a result of ongoing back pain, a 
stiff neck, and headaches.  It was noted that his hips and 
knees had also bothered him over the years.  Dr. Leffingwell 
stated that given the nature of the sudden force injury 
sustained by the veteran to his low back, it seemed certain 
that he had sustained a whiplash injury to the neck at the 
same time, with the head snapping back while resisting the 
force of acceleration forward then overshooting when his body 
came to rest.  It was noted that he now had evidence of a C4 
radiculopathy with X-ray evidence of injury in that region of 
the neck.  Dr. Leffingwell concluded, with a reasonable 
degree of medical certainty, that the veteran's present 
cervical problems were the result of his 1974 injuries.  

The Board notes that the veteran is service-connected for a 
low back disorder, right and left hip disorders, right and 
left knee disorders, and gastritis, for which he is assigned 
a total disability rating based on individual 
unemployability.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his reopened claim for 
service connection for a cervical spine disorder.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During his active duty, the veteran had a significant back 
injury when struck by a vehicle.  Although medical records in 
service primarily refer to a low back disorder, there were 
headache complaints.  Post-service medical records show 
subjective neck complaints (along with low back complaints) 
beginning soon after service, even if a cervical spine 
disorder was not actually diagnosed until later.  Years after 
service the veteran was diagnosed with a cervical spine 
disorder including arthritis.  There is a split in the 
private and VA medical opinions as to whether the current 
cervical spine disorder is attributable to a service injury, 
and there is sound rationale to support both points of view.  
The evidence is approximately balanced on this point, and 
therefore the veteran is to be given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  

Thus the Board finds that the veteran's current cervical 
spine disorder, even though not diagnosed until after 
service, began with injury in service.  38 C.F.R. § 3.303(d).  
A cervical spine disorder was incurred in service, warranting 
service connection.


ORDER

Service connection for a cervical spine disability is 
granted.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



